DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the lack of unity requirement dated 6/4/2020, the applicant elected species B (fig. 3 modified by para. 84) with traverse in the reply filed on 8/5/2020, 1/4/21.  The new claim 25-26 is not drawn to the elected species but appears to be drawn to a non-elected alternative having a subcooler associated with a bunker vessel.  Therefore, claim(s) 25-26 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The former drawings objection is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claim(s) 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 24, the recitation, “the step of the temperature” is new matter as there is no support for performing some unidentified action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 6, 9, 10, 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “pumping liquefied fuel gas” is indefinite for inappropriately reintroducing liquefied fuel gas that was already recited previously.

In regard to claim 3, the recitation, “pumping the stream of the liquefied fuel gas from the fuel gas storage tank” is indefinite as it is unclear if this is another pumping or is referencing the previous pumping of claim 1.  The recitation has been explicitly amended away from “said pumping” and this implies it is a new pumping step, however it is unclear since the language describes in an identical fashion.  Further, “the stream” lacks proper antecedent basis and it is unclear what this references.
Further, the recitation, “wherein the pumping” is indefinite since it is not clear which pumping step is being referenced. 
Further, the recitation, “comprises providing a pressurized liquefied fuel gas vaporizing the pressurized liquefied fuel gas” is unclear due to the lack of punctuation after “a pressurized liquefied fuel gas”.
In regard to claim 24, the recitation, “the initial methane number” lacks proper antecedent basis.  
The recitation, “the step of the temperature” is indefinite for lacking antecedent basis and there is no way to discern what step is being recited.



Claim interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 9, 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozivil (US 2007/0068176) in view of Jung (US 2014/0060110) and any one of Seo (US 2016/0195330), Kim (US 2015/03232347), and Eisenhour (US 2014/0318159). 
In regard to claim 1, 3, 6, 10, Pozivil teaches a method of maintaining a liquefied fuel gas (LNG, para. 1, 14, 29) for use to fuel a transporter (see ocean going tanker in para. 1) (interpreted as anything that can transport something), said transporter 
Pozivil teaches most claim limitations, but does not explicitly teach pumping a stream of the liquefied fuel gas from the fuel gas storage tank to provide pressurized liquefied fuel gas; vaporizing the pressurized liquefied fuel gas to provide vaporized fuel gas; and providing the vaporized fuel gas to the consumer for propelling the transporter using the vaporized fuel gas as a fuel.
However, Jung explicitly teaches (see fig. 12) pumping a stream of the liquefied fuel gas (LNG) from a fuel gas storage tank (110) to provide pressurized liquefied fuel gas; vaporizing (via at least 135, 137) the pressurized liquefied fuel gas to provide 
Further, Pozivil does not explicitly teach performing the introducing step when the temperature is below an upper threshold of about 0.25C below a boiling temperature of the liquefied fuel gas and stopping the introducing step when the temperature is cooled to lower than a lower threshold of about 1 C below the boiling temperature of the liquefied fuel gas.
However, Jung explicitly teaches (Fig. 12 at least) that it is desirable to provide natural gas to an engine of an LNG carrier (para. 1) and to subcool natural gas (para. 189 - “subcooled”) in a range of 1 °C (para. 189) lower than a boiling temperature of the liquefied gas (para. 189 - “saturation temperature”) and these teachings suggest the claimed range and storing the subcooled liquefied gas in a storage tank (para. 188) for the purpose of providing the stability of subcooled fluid (para. 191 - “stably maintain a subcooled state”) but at a reduced refrigeration power cost thereby providing refrigeration savings (para. 200 - see that reducing the subcooling required lowers the refrigeration power required).    
Further, it is well known that providing a high threshold and a low threshold is well known to provide a desired range of a controlled parameter and any one of the 
Summarily, given Jung’s teachings that it is desirable to reduce refrigeration requirements in situations where small amounts of subcooling are sufficient and more economical, and given that providing an upper threshold and a lower threshold is well known, therefore, it would have been obvious to a person of ordinary skill in the art to modify the method of Pozivil to perform the introducing of the subcooling into the tank when the monitored temperature exceeds the upper threshold of about 0.25 °C below a boiling temperature of the liquefied fuel gas and to stop the introducing when the temperature is drops below a lower threshold of about 1 °C below a boiling temperature of the liquefied fuel gas for the purpose of providing the benefits of subcooling with lower refrigeration power and thereby lower costs, in those situations in which permitting at least some losses is acceptable and total elimination of all losses is un-necessary or less profitable for the situation at hand.  Note that the resulting method of the combination resultingly maintains a methane number of the liquefied fuel gas (due to the state of the fluid) and further see the discussion of claim 24.
In regard to claim 2, Pozivil teaches the step of introducing the subcooled liquefied fuel gas into the fuel gas storage tank (10) comprising spraying the subcooled liquefied fuel gas into a vapor space (para. 22- “ullage space”, also para. 24, ullage space spray nozzles) of the fuel gas storage tank (10).  

	It is rehearsed in regard to claims 6, 10, that Pozivil teaches that the liquefied fuel gas is LNG (liquefied natural gas) (para. 1, 14).  
	In regard to claim 24, Pozivil, as modified, does not explicitly state that the methane number of the liquefied fuel gas would be maintained within 2% of an initial methane number over a period of 100 days by performing the temperature controlling steps discussed above.  It is rehearsed that methane number is merely a description of the heating value of a fuel and it is wholly dependent on the composition of the gas.  And as Pozivil and Jung explicitly teach that the liquefied fuel gas is being transported to market for sell and therefore the resulting composition of the fuel at delivery to market is a recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is the composition of the fuel at delivery in tradeoff with the cost of shipping and maintaining the liquefied fuel gas during transport.  Therefore, since the general conditions of the claim are made obvious by the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to maintain the fuel within 2% of an initial methane number of a period of 100 days depending on the time for the voyage and the market conditions and relative costs involved.  

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive in view of the grounds of rejection above.  
	Applicant's argument (page 8) is an allegation that there is no return of liquid to the storage tank.  In response, the allegation is unpersuasive since the applicant appears to be merely viewing examples in Jung that were not relied upon.  The applicant is directed to the detailed identifications in the rejection, which fully support the position of the rejection.
	Applicant's argument (page 8-9) is an allegation of impermissible hindsight.  
In response, the allegation is unpersuasive as the applicant’s disclosure has not been relied upon for the basis of any part of the obviousness rejection and the rejection only relies on the prior art to support the conclusion of obviousness of the claimed method.
Conclusion
The applicant is encouraged to distinguish the method with differentiating and positive steps.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
March 25, 2022